Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 5/8/2019 in which claims 1-15 were presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2019 was considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities: line one is missing a period after “Garment”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-15 replete with antecedent basis issues having insufficient antecedent basis in the claims, below are some examples:
Claim 1, “the respective armpit”, “the side”, “the upper portion”, “the trunk”, “the respective shoulder blade”, the bottom”, the inner side of the sleeve”, “the wrist”, “the adjacent side”, the upper portion of the trunk”.
Claim 3, “the longer side”.
Claim 13, “the waist area”.
Claim 14, “the hip area”.
Claim 15, “the upper back portion”.
Claim 1 starts with “Garment” which needs to be changed to –A Garment--. While claims 2-15 start with “Garment” needs to be changed to –The Garment--.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: independent claim 1 and the respective depending claims are allowed. The closest prior art is that to US 7,937,771 (to the same inventive entity). None of the cited prior art alone or in combinations teaches a garment having, in conjunction with other limitations, an elastic band, crosswise positioned along the bottom portion of the back, characterized in that the two elastic inserts are connected to the elastic band by means of at least one not-stretchable element, running along the sides of the torso, and in that the garment. To 

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KHALED ANNIS/           Primary Examiner, Art Unit 3732